Title: Thomas Jefferson to Jeremiah Goodman, 9 August 1812
From: Jefferson, Thomas
To: Goodman, Jeremiah A.


          Sir Monticello Aug. 9. 12.
           Jame Hubbard delivered your letter of the 30th some days ago and proposes to set out on his return tomorrow. I am happy to hear your crops are likely. the wheat when threshed must remain in it’s chaff in the barn until we can dispose of it. with this view I should be glad if you before I go up you would get from the different millers the terms on which they will grind it for me, for I have no idea of selling it there. it will be well to have permission to deliver as early as suits our convenience, to have the flour delivered deliverable to us the beginning of Octob. or as soon after as we can get boatmen to take it down, and that the flour delivered shall pass inspection at the Richmond inspection. if each will give you his terms in writing, embracing these articles, or such of them as they will agree to, I can decide as soon as I come up whose terms I will prefer. it is difficult for me to fix exactly the time of my coming up. the whole gable end of my great mill next the water wheel is near tumbling down. I am preparing to take it down partly & replace it with wood. this will occupy us 10. days or a fortnight more. the moment it is done I shall set out for Bedford. I am in hopes our spinning and weaving is going on well, as there will be no chance for negro clothing but what we make ourselves.
          I have none of the Tennisball lettuce seed, as I do not cultivate it here, altho’ I thought it the best for Bedford, as it does not require so much care & attention as the kind I have here.
          I tender you my best wishes and respectsTh: Jefferson
        